      Case 1:20-cv-03200-KPF Document 19 Filed 04/01/21 Page 1 of 1

                           ȱǰȱ¢ȱȱ ȱ
                    ȱřŖśȱ ¢ȱȱŜŖŗǰȱ ȱǰȱ ȱȱŗŖŖŖŝȱ
              ǯǯȱ¡ȱřřśřǰȱȱȱǰȱ ȱǰȱ ȱȱŗŖŖŖŞȱ
                             ǯȱŘŗŘȬŞşŝȬśŞŘŗȱ¡ȱŘŗŘȬŞşŝȬśŞŗŗ



March 30, 2021

To:    Hon. Katherine Polk Failla
       United States District Court
                                                      MEMO ENDORSED
       Southern District of New York
       40 Foley Square
       New York, New York 10007

Re:    Castillo v. International Proactive Security, Case No. 20 cv 3200 (KPF)

Dear Judge Failla:

       I represent the Plaintiff in the above-referenced matter. Pursuant to Your Honor's
individual practices, I respectfully request that the conference scheduled for April 14,
2021 at 10:00am be rescheduled. The reason for this request is that I have a conference
scheduled for the same date and time in the case of Xue v. Koenig, Case No. 19 cv 7630
(NSR). Defendant's counsel has advised me that he does not oppose this request.


                                                     Respectfully yours,

                                                     /s/ David Abrams

                                                     David Abrams

cc:    Defendant's Counsel                           (by ECF)




Application GRANTED. The conference scheduled for April 14,
2021, is ADJOURNED to April 28, 2021, at 3:00 p.m.



Dated:     April 1, 2021                          SO ORDERED.
           New York, New York



                                                  HON. KATHERINE POLK FAILLA
                                                  UNITED STATES DISTRICT JUDGE
